Order entered July 1, 2013




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00394-CV

          B & S WELDING, LLC, WORK RELATED INJURY PLAN, Appellant

                                                V.

                     JUAN PEDRO OLIVA-BARRON, ET AL., Appellees

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 09-12619

                                            ORDER
        Before the Court are appellant’s motion to abate the appeal and direct the trial court to

file findings of fact and conclusions of law and appellees’ response. Appellant timely filed both

a request for findings of fact and conclusions of law and a notice of past due findings of fact and

conclusions of law. The Honorable Ken Molberg, Judge of the 95th Judicial District Court of

Dallas County, Texas, failed to file findings of fact and conclusions of law. In his motion,

appellant explains that he needs the findings of fact and conclusions of law to adequately address

the issues in his appellate brief.

        We GRANT appellant’s motion. We ORDER Judge Molberg to file his findings of fact

and conclusions of law.
       We ORDER Gary Fitzsimmons, Dallas County District Clerk, to file a supplemental

clerk’s record, WITHIN THIRTY DAYS OF THE DATE OF THIS ORDER, containing the

trial court’s findings of fact and conclusions of law.

       We ABATE this appeal. The appeal will be reinstated thirty days from the date of this

order or when the Court receives the requested supplemental clerk’s record, whichever occurs

sooner. We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Molberg, Gary Fitzsimmons, and all counsel of record.

                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE